PER CURIAM.
We grant AB.’s amended petition seeking emergency habeas corpus relief to obtain her immediate release from her present confinement at Halifax Health. The order of involuntary commitment issued by the lower court pursuant to section 394.467, Florida Statutes (2017), is improper because the evidence presented at the hearing did not establish, by clear and convincing evidence, that A.B. would suffer from neglect, or that she posed a danger to herself or others. See In re Lehrke, 12 So.3d 307, 308 (Fla. 2d DCA 2009). Accordingly, A.B. should be immediately discharged if she is still involuntarily committed.
PETITION GRANTED.
PALMER and WALLIS, JJ., and JACOBUS, B. W., Senior Judge, concur.